         Case 1:19-cv-02554-JEB Document 23 Filed 04/20/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 GAFUR-ARSLANBEK AKHEMDOVICH
 RAKHIMOV,

        Plaintiff,
               v.                                  Civil Action No. 19-2554 (JEB)


 ANDREA M. GACKI, et al.,

        Defendants.



                                         ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

       1. Defendants’ Motion to Dismiss or for Summary Judgment is GRANTED;

       2. Plaintiff’s Motion for Summary Judgment is DENIED;

       3. Judgment is ENTERED for Defendants on Counts I and III; and

       4. Count II is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.

                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge
Date: April 20, 2020




                                             1
